The opinion of the court, was delivered by
Beasley, Chief Justice.
That the wife of the defendant was, in law, his agent in every transaction within the scope of the business which she carried on with his consent, is a self-evident proposition. It is likewise undeniable that with regard to such business she was the general and not the special agent of her husband, the consequence being that, as to the public, her authority is to be measured not by the actual power conferred upon her, but by the ostensible extent of *184her general employment. As far as the defendant permitted his wife to hold herself out as his agent, so far he is estopped from denying her authority. All the acts, therefore, of the wife done in the prosecution of the business above alluded to, and which acts properly appertain to such business, are valid as against the husband, unless the party seeking to enforce the obligation which they impose was aware that such acts •exceeded the authority of the wife. This is the universal rule in all cases of the existence of a general agency.
It is obvious that the compass of this rule will not embrace the acts of the wife of the defendant in making the notes in •controversy. They are mere accommodation paper, and have no connection whatever with the business which the husband sanctioned.- It was a gratuitous act of the wife, in which the husband had no interest. From the fact, that the defendant allowed his Avife to draw notes in the course of a particular business, no reasonable inference could be drawn that he had confided to his wife the authority to place him as a surety for loans made to third persons. If the contrary doctrine Avere. to prevail, no general agent in any business, no matter how circumscribed it might be, could be appointed without putting the entire estate of the principal to hazard from the folly or dishonesty of such agent. But the subject will bear no discussion; the rule of laAv being indisputable that an agent, in order to bind his principal, must act within the scope of his authority. In this case the .power delegated was to make notes in the name of the defendant in a particular business; such authorization did not confer the right to make notes for any other purpose. The notes in question were not created in furtherance of the employment confided to the wife; the parties AA'ho took them were aware that they had no connection Avith such employment. These suits, therefore, cannot be sustained on this paper.
That portion of the proceeds of the note held by Calvin B. Holmes, which Avas paid over by him to the Avife of the defendant, may possibly rest on different grounds. The evidence seems to indicate, though somewhat obscurely, that *185this money was used by the wife in the business of the hitaban p. If this be so, as it was obtained by the unauthorized act of the wife, it may well be that the husband has no right, to retain it as against the plaintiffs.
I think a new trial should be granted in each case.